            Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 1 of 48

        1    XAVIER BECERRA, State Bar No. 118517
             Attorney General of California
        2    KRISTINM. DAILY, State Bar No. 186103
             Supervising Deputy Attorney General
        3    WILLIAM H. DOWNER, State Bar No. 257644
             Deputy Attorney General
        4     1300 I Street, Suite 125
              P.O. Box 944255
        5     Sacramento, CA 94244-2550
              Telephone: (916) 210-6120 .
        6     Fax: (916) 324-5567
              E-mail: William.Downer@doj.ca.gov
        7    Attorneys for Defendants Scott Lunardi, Kyle Foster,
             Robert J Jones
        8
                                         IN THE UNITED STATES DISTRICT COURT
        9
                                      FOR THE EASTERN DISTRICT OF CALIFORNIA
       10

       11

       12

---1-3- -T-I-M-0'F-HY-b-ARI0S:-,- - - - - - - -1 2:-I-5-;;;cv~02-45-1---MeE-;;eMK:

       14                                               Plaintiff,       DEFENDANTS' STATEMENT OF
                                                                         UNDISPUTED MATERIAL FACTS IN
       15                    v.                                          SUPPORT OF DEFENDANTS' MOTION
                                                                         FOR SUMMARY JUDGMENT OR IN
       16                                                                THE ALTERNATIVE MOTION FOR
             SCOTT LUNARDI, ET AL.,                                      SUMMARY ADJUDICATION
       17
                                                     Defendants.         Date:           December 19, 2019
       18                                                                Time:           2:00 p.m.
                                                                         Courtroom:      7
       19                                                                Judge:          Hon. Morrison C. England, Jr.
                                                                         Trial Date:     None Set
       20                                                                Action Filed:   November 24, 2015
            ------------------'
       21

       22            Defendants Scott Lunardi, Robert J. Jones, and Kyle Foster hereby submit the following

       23    statement of undisputed facts in support of their motion for summary judgment or, in the

       24    alternative, partial summary judgment.

       25    Ill
       26    III

       27    III

       28
                                                                     1
               Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                            in the Alternative, Motion for Summary Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 2 of 48

 1    ISSUE 1- Defendants are entitled to summary adjudication on 'Plaintifrs first cause of
      action under 42 U.S.C. § 1983 Violation of Fourth Amendment'of the United States
 2    Constitution Because Officer Larios Had No Expectation of Privacy In the Text Messages
 3    Between Him and Confidential Informant Tawnya Mellow that He Stored on His Personal
      Cell Phone.
 4
        MOVING PARTIES' UNDISPUTED                               OPPOSING PARTY'S RESPONSE AND
 5      MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
      l-iE
         ...V.._Iii i i ....  ....C_..E
                        iD E_.N      __::______ _ _ _ _ _ _ _ _- 1 - - - - - - - - - - - - - - - - 1 1
 6       1. Plaintiff Timothy Larios (Officer Larios) 1.
 7      was at all times relevant to this lawsuit
        employed as an officer by the California
 8      Highway Patrol (CHP).
       Defs.' Ex. 1, Deposition of Timothy Larios
 9
       (Larios Dep.) 82: 10-85: 18.
10     2. Between July 2012 and approximately                   2.
       September 4, 2014, Officer Larios was
11
       assigned as an agent to the Shasta Interagency
12     Narcotics Task Force (SINTF).
       Larios Dep. 86:2-3; 112:18-20; 113:21-22;
13
       Declaration of Kyle Foster (Foster Deel.) 19;
14     Defs.' Ex. 39.
       3. Officer Larios's job duties as a SINTF   3.
15
       agent included developing and communicating
16     with confidential informants who provided
       him with information material to narcotics
17     investigations.

18     Larios Dep. 119:7-17, 121:10-19; 259:18-
       261: 1.
19
        4. While Officer Larios was employed with 4.
20      the CHP, the CHP had a policy under CHP
        General Order 100.95, entitled "On Duty Use
21      of Cellular Telephone and Personal
        Electronic/Entertainment Devices" which
22      stated that "all. state work produced on
        personal electronic devices shall be
23
        transferred to an electronic data storage
24     'device. . . and shall not be stored on personal
        electronic devices. After the state work is
25      transferred to an electronic data storage
        device, the material shall be deleted from the
26      personal electronic device. Work stored on
        any type of electronic device is the property of
27
        the state and must be relinquished on
28
                                                            2
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 3 of 48

 1     MOVING PARTIES' UNDISPUTED                               OPPOSING PARTY'S RESPONSE AND
       MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2     EVIDENCE:
 3     demand."
       Larios Dep. 82: 10-85:18; 109:20-111 :20; Ex.
 4     16.
 5     5.    Officer Larios received and reviewed               5.
       CHP General Order 100.95 while he was a
 6     SINTF agent and acknowledged doing so in
 7     writing.
       Larios Dep. 112:1-16; Ex. 17.
 8
       6.   Officer Larios testified that he was                6.
 9     required to produce all of his texts between
       him and his confidential informant, Tawnya
10     Mellow, under General Order 100.95.
11     Larios Dep. 187:20-24.

12     7.   SINTF issued Officer Larios a smart                 7.
       phone style cellular phone (SINTF phone) to
13     use for SINTF business, including
       communicating with informants.
14
       Larios Dep. 131:13-132:21; Defs.' Ex. 18;
15     Declaration ofLes James (James Deel.) ifl4.

16     8.   Officer Larios used his personal cell               8.
       phone to communicate with confidential
17     informant Tawnya Mellow.

18     Larios Dep. 149:17-150:4; 15J:10-13; 153:4-
       13.
19
       9. Officer Larios first became aware of                  9.
20     Tawnya Mellow through his work as a SINTF
       Agent through a Daily Intelligence
21     Memorandum (DIM) dated S~ptember 18,
       2013 in which Mellow reported that Nate
22     Santana was involved in large scale marijuana
       sales.
23
       Larios Dep. 129:12-130:5; 135:1-139:20;
24     Defs.' Ex. 19.
25     10. While acting as Officer Larios's                     10.
       informant, Tawnya Mellow provided Officer
26     Larios with information that was material to
       his investigation of Nathan Santana because it
27
       corroborated enough information to obtain a
28     search warrant that allowed Officer Larios to
                                                            3
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 4 of 48

 1      MOVING PARTIES' UNDISPUTED                              OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                           SUPPORTING EVIDENCE:
 2
        EVIDENCE:
 3      search Santana's residence.
        Larios Dep. 138:17-24; 139:4-140:10; 140:21-
 4      143:2; Defs.' Ex. 20.
 5      11. The execution of the search warrant on      11.
        Santana's residence resulted in the recovery of
 6      approximately 158 pounds of processed
 7      marijuana, the arrest of Santana, and felony
        criminal charges against Santana for
 8      possession of a controlled substance for sale
        and conspiracy.
 9
        Larios Dep. 139:24-140:18; 140:21-143:2,
10      144:7-145:16; 146:11-147:16; 148:4-15;
        Defs.' Exs. 20-21.
11
       12. The Shasta County District Attorney's                12.
12     Office stipulated to dismiss the felony case
       against Nathan Santana in The People of the
13     State of California v. Robin Carl Rudolph and
       Nathan John Santana, Case Number 13F7922,
14     on or about September 17, 2014, in the Shasta
15     County Superior Court.
        Defendants' Request for Judicial Notice,
16      Defs.' Ex. 43.
17     13. During his administrative investigation              13.
       of Officer Larios, Internal Affairs Investigator
18     Scott Lunardi spoke with the Shasta County
19     Deputy District Attorney Laura Smith who
       was assigned to the Nathan Santana
20     prosecution that arose from Officer Larios's
       investigation of Nathan Santana. Deputy D.A.
21     Laura Smith informed Lunardi that she had
       been made aware of the allegations that
22     Officer Larios had a personal relationship with
23     his confidential informant involved in the
       Santana investigation and that the D .A.' s
24     decision to dismiss the prosecution against
       Santana was made in part because of the
25     allegation that Officer Larios had an
       inappropriate relationship with his
26
       confidential informant who provided him
27     information in the criminal investigation that
       resulted in the prosecution of Nathan Santana
28
                                                            4
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 5 of 48

 1     MOVING PARTIES' UNDISPUTED                               OPPOSING PARTY'S RESPONSE AND
       MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2
       EVIDENCE:
 3     in case number 13F7922.
       Declaration of Scott Lunardi (Lunardi Deel.
 4     ,,12, 58; Defs.' Ex. 43.)
 5     14. On three occasions, Officer Larios                   14.
       contacted Shasta Communications
 6     (SHASCOM), a dispatch center for different
 7     agencies including the Sheriffs Office and the
       Anderson police, identified himself as a CHP
 8     Officer and SINTF agent, and made untruthful
       statements that CI Mellow was being
 9     assaulted by her ex-boyfriend.
10     Larios Dep. 97:16-98:22; 105:8-19;
       15. Officer Larios disclosed confidential                15.
11
       information about his participation in a joint
12     state and federal drug trafficking organization
       (DTO) to CI Mellow, including operational
13     details regarding installing trackers on
       vehicles and about a trip he took to Chicago in
14     connection with the joint state-federal
15     investigation.
       Larios Dep. 89: 16-90:2; 259:5-264:22.
16
       16. Officer Larios sent CI Tawnya Mellow                 16.
17     information from the SHASCOM closed
       incident system without authorization, in
18     violation of CHP policy.
19     Larios Dep. 99:1-102:23; 103:1-104:23;
       105:20-23; Defs.' ]::xs. 10-12.
20
       17. The CHP needed to complete its                       17.
21     investigation swiftly because under the Peace
       Officer Bill ofRights, the CHP was required
22     to complete its investigation of Officer Larios
       and served him with any notice of disciplinary
23
       action against Officer Larios within one year
24     of discovering the allegations of misconduct.
       Declaration of Helena Williams (Williams
25
       Deel.) ,13; Declaration of Robert J. Jones
26     (Jones Deel.) ,10.
       18. The CHP needed to swiftly and                        18.
27
       thoroughly conduct its administrative
28     investigation of Officer Larios in order to
                                                            5
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 6 of 48

 1     MOVING PARTIES' UNDISPUTED                       OPPOSING PARTY'S RESPONSE AND
       MATERIAL FACTS AND SUPPORTING SUPPORTING EVIDENCE:
 2     EVIDENCE:
 3     determine whether Officer Larios engaged in
       an inappropriate relationship with confidential
 4     informant Tawnya Mellow, and whether, and
       the extent to which, Officer Larios's ~ctions in
 5     furtherance of his relationship with informant
       Mellow jeopardized Mellow's safety,
 6
       compromised CHP or SINTF law enforcement
 7     activities, and brought discredit to the CHP
       and its investigations.
 8
       Williams Deel. ~~9, 11-13; Jones Deel. ~~4-
 9     10.
       19. Internal Affairs Section (IAS)                     19.
10
       Investigator Lunardi suspected that Officer
11     Larios would attempt to destroy any text
       message communications with CI Mellow
12     stored on his personal cell phone because (1)
       California Association of Highway Patrolmen
13     district representative Mike Cantrall appeared
       with CI Mellow during Investigator Lunardi' s
14
       witness interview with her, indicating to
15     Lunardi that Officer Larios had asked Cantrall
       to attend to obtain information about the
16     administrative investigation; (2) CI Mellow
       refused to speak to Investigator Lunardi on
17     October 22, 2014 when he attempted to
       schedule a follow up interview; and (3) in his
18
       interview with Officer Larios's SINTF
19     supervisor, Commander Les James, Lunardi
       learned that Officer Larios told Commander
20     James that he had known Mellow before she
       became his confidential informant but he
21     failed to recognize her because she used the
       name Rachelle when providing information
22
       about Santana, yet Lunardi's examination of
23     Officer Larios's searches in CalPhoto and the
       PUBSAFE AS400 database revealed that
24     Officer Larios had access to Mellow' s full
       name and appearance, thus indicating that
25     Officer Larios had attempted to cover up his
26     relationship with Tawnya Mellow.
      . Lunardi Deel. ~71.
27
       20. During the time Officer Larios was                 20.
28     assigned to SINTF both CHP and SINTF had

        Defendants' Statement of Undisputed Material Facts in Support ofDefendaµts' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 7 of 48

 1     MOVING PARTIES' UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
       MATERIAL FACTS AND SUPPORTING                          SUPPORTING EVIDENCE:
2      EVIDENCE:
3      rules against engaging in romantic
       relationships with informants.
4      Larios Dep. 127:23-128:15; Jones Deel. ,J6;
 5     James Deel. ,J,J8, 10, 11; Defs.' Exs. 33, 40.
       21. The rationale for SINTF's policy                   21.
6      prohibiting unprofessional relationships
7      between an agent and an informant is because
       such relationships (1) adversely affect an
 8     agent's impartiality or judgment; (2) could
       jeopardize the safety of the informant, the
 9     agent and allied agency personnel; and (3)
       could compromise the integrity of an
10
       investigation and bring discredit to SINTF.
11     James Deel. ,Jl2; Larios Dep. 128:22-129:11.

12     22. The rationale for CHP's policy                     22.
       prohibiting unprofessional relationships
13     between an officer and an informant was to
       formalize the professional and personal
14     barriers between informants and officers who
15     are engaged in a law enforcement operation in
       order to protect the safety and·credibility of
16     the informant and the officer and ensure the
       integrity of law enforcement personnel and
17     operations.
18     Jones Deel. ,J6.
       23. On October 21, 2014, Investigators              23.
19
       Lunardi and Hutsell met with Assistant United
20     States Attorney Michael McCoy at his office
       in Sacramento. AUSA McCoy told Lunardi
21     and Hutsell that between May and September
       of 2014, Officer Larios participated in a joint
22     federal state investigation of a drug trafficking
23     organization. AUSA McCoy stated that
       Officer Larios's role in the investigation
24     included making undercover drug buys,
       conducting recorded conversations and
25     communicating by text messages with targets
       of the investigation. AUSA McCoy stated
26     that Officer Larios's removal from SINTF as a
27     result of the CHP's internal investigation
       negatively impacted the joint state and federal
28     DTO investigation because they would have
                                                         7
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 8 of 48

 1     MOVING PARTIES' UNDISPUTED                               OPPOSING PARTY'S RESPONSE AND
       MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2     EVIDENCE:
 3     to identify another undercover agent to keep
       the investigation going. AUSA McCoy
 4     further stated that he was processing a Federal
       T-III Wire Application for the DTO
 5     investigation when he was notified of the
       alleged misconduct involving Officer Larios,
 6
       and that although the alleged misconduct was
 7     not related to the federal investigation, the
       Wire Application was cancelled instead of
 8     disclosing the allegations of misconduct
       pending against Officer Larios in the
 9     supporting affidavit.
10     Lunardi Deel.   ,-rss.
11     24. On October 28, 2014, Investigator                    24.
       Lunardi received transcripts from a court
12     hearing that occurred on September 17, 2014,
       in the Shasta County Superior Court, in The
13     People of the State of California v. Robin Carl
       Rudolph and Nathan John Sa71tana, Case
14
       Number 13F7922. The transcript
15     corroborated Shasta County Deputy D.A.
       Laura Smith's statement to Lunardi that on or
16     about September 17, 2014, the Shasta County
       D.A. 's Office dismissed the felony case
17     against Nathan Santana and Robin Rudolph
       that was brought after Officer Larios executed
18
       a search warrant on Santana's residence.
19     Lunardi Deel. ,-is8, Defs.' Ex. 43.
20
      ISSUE 2 - Defendants are entitled to summary adjudication on Plaintifrs first cause of·
21    action under 42 U.S.C. § 1983 Violation of Fourth Amendment of the United States
      Constitution Because the Inspection of Officer Larios's Personal Cell phone Was
22    Reasonable under the Circumstances.
23
       SUBISSUE A: Officer Larios's Cell Phone Was Inspected in the Course of a Workplace
24     Misconduct Investigation.

25      MOVING PARTIES UNDISPUTED                               OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                           SUPPORTING EVIDENCE:
26      EVIDENCE:
        See also SUFs 1-24, which are incorporated
27
        herein.
28
                                                            8
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 9 of 48

 1     MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
       MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2     EVIDENCE:
 3     25. Officer Larios was the subject of an                 25.
       administrative investigation conducted by the
 4     CHP's Internal Affairs Section (IAS) to
       determine whether Officer Larios fostered an
 5     inappropriate relationship with his
       Confidential Informant Tawnya Mellow in
 6
       violation of CHP policies and expectations,
 7     and Government Code section 19572, and
       whether, and to what extent, Officer Larios's
 8     actions compromised or jeopardized the
       integrity of his investigations, SINTF
 9     operations, or the safety of CI Mellow or
       allied law enforcement personnel.
10
       Williams Deel. 119-12; Jones Deel. 13;
11     Lunardi Deel. 114-5.
12     26 .. As a result of the administrative          26.
       investigation into Officer Larios's relationship
13     with his confidential informant, Officer Larios
       was served with a Notice of Adverse Action
14
       charging him with violating Government
15     Code section 19572, subsections (d)
       inexcusable neglect of duty; (e)
16     insubordination; (f) dishonesty; (o) willful
       disobedience; (p) misuse of state property; (r)
17     violations of Government Code section
       19990; and (t) other failure of good behavior
18
       causing discredit to the appointing authority or
19     employment, and recommending the penalty
       of dismissal.
20
       Larios Dep. 63:16-65:15; 76:6-79:9; Jones
21     Deel. 119; Defs.' Ex. 4.
       27. The objective of the CHP Internal                    27.
22     Affairs Section's administrative investigation
23     of Officer Larios was to confirm or disprove
       whether Officer Larios had an inappropriate,
24     non-professional relationship with a
       confidential informant in violation of CHP
25     policy and professional standards, and if
       Officer Larios did have an inappropriate
26
       relationship with a confidential informant, the
27     extent to which such conduct may have
       compromised or jeopardized Officer Larios' s
28     investigations, SINTF investigations, Tawnya
                                                            I


        Defendants' Statement of Undisputed Material Facts in Supp01t of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 10 of 48

 1       MOVING PARTIES UNDISPUTED                            OPPOSING PARTY'S RESPONSE AND
         MATERIAL FACTS AND SUPPORTING                        SUPPORTING EVIDENCE:
2      , EVIDENCE:
 3      Mellow's safety, the safety ofallied agency
        personnel working within SINTF or with
4       SINTF, and the integrity of the CHP.

 5      Lunardi Deel. if4-5; Williams Deel. ,r,r9-12;
        Jones Deel. if3.          -
 6      28. Defendants and the CHP did not                    28.
7       criminally investigate Officer Larios.
        Williams Deel. ,r,r19-22.; Lunardi Deel. ,rs,
 8      82-84; Jones Deel. ,r,r17-18.
 9      29. Officer Larios has no personal                    29.
        knowledge whether the· CHP was criminally
10      investigating him prior to November 6, 2014.
11      Larios Dep. 167:18-168:7.

12      30. Officer Larios was never detained,                30.
        arrested, indicted, charged with any crimes, or
13      prosecuted in connection with the CHP's
        administrative investigation of his relationship
14      with CI Tawnya Mellow.
15      Larios Dep. 211:4-23; 212:19-213:9; 214:14-
        215:3; 239:25-240:3; Defs.' E_x. 22.
16
        31. On or about February 3, 2015, Officer             31.
17      Larios was advised of his Miranda rights.

18      Larios Dep. 234:19-238:1.
        32. None of the Defendants in this action             32.
19      attended the February 3, 2015.proceeding in
20      which Officer Larios was advised of his
        Miranda rights.
21      Larios Dep. 236:2-17.
22      33. The February 3, 2015 criminal                     33.
        interrogation of Officer Larios lasted one
23      minute.
24      Larios Dep. 238:12-18.

25      34. During the February 3, 2015 criminal·                34.
        interrogation, Officer Larios invoked his Fifth
26      Amendment right to remain silent.

27      Larios Dep. 238:5-11.
        35. After Larios invoked his right to remain             35.
28
                                                            10
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 11 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      silent, the February 3, 2015 criminal
        interrogation ended.
 4      Larios Dep. 238:5-11.
 5      36. IAS criminally interrogated Officer                  36.
        Larios solely to advise Larios of his Miranda
 6      rights in order to comply with the California
 7      Peace Officer Bill of Rights, Government
        Code Section 3303(h) because Investigator
 8      Lunardi' s review of Officer Larios' s text
        messages with Tawnya Mellow revealed that
 9      Officer Larios may have violated California
        Penal Code sections 502, 11142, and 13303.
10
        Jones Deel. ,r18; Williams Deel. if22; Lunardi
11      Deel. if8 l.
12      37. After the February 3, 2015 criminal                  37.
        interrogation ended, Officer Larios had no
13      further contacts with the interrogators
        Sergeants Scrivner or Morrison.
14
        Larios Dep. 238:19-239:4.
15
        38. The CHP investigators who                            38.
16      administered Larios's criminal interrogation
        did not participate in the IAS's administrative
17      investigation into Officer Larios nor did they
        participate in Officer Larios'.s administrative
18      interrogation.
19      Larios Dep. 238:19-239:4; Larios Dep.
        23 9: 19-21 ; Williams Deel. ,r22; Jones Deel.
20      ,r18.
21      39. After the criminal interrogation ended,              39.
        Officer Larios participated in an
22      administrative interrogation with Investigators
        Scott Lunardi and Mel Hutsell.
23
        Larios Dep. 239:5-21; 240:15-17; 243:2-
24      244:8, Defs.' Ex. 29.
25      40. Officer Larios's administrative                      40.
        interrogation was not attended by Sergeants
26      Scrivner or Morrison.
27      Larios Dep. 239:19-21.

28      41.   Officer Larios received and signed an              41.
                                                            11
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in tqe Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 12 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      Administrative Interrogation Record dated
        February 3, 2015. The Administrative
 4      Interrogation Record that Officer Larios
        received and signed contained the following
 5      language:
 6      "You are being questioned as part of an
        official internal investigation. You are hereby
 7      directed to answer all questions honestly and
        completely. Your refusal to answer or any
 8
        type of evasion, deception, dishonesty or lack
 9      of cooperation on your part· could constitute
        insubordination and/or inexcusable neglect of
10      duty, and result in disciplinary action up to
        and including dismissal."
11
        "Neither your statement, nor any information
12      or evidence which is gained by reason of such
        statement can be used against you in any
13      criminal proceedings. No promise or reward
        will be made as an inducement for the answer
14
        to any question."
15      Larios Dep. 243:2-246:6; Defs.' Ex. 29.
16      42. At the beginning of the administrative               42.
        interrogation of Officer Larios, Investigator
17      Lunardi read Officer Larios an admonition
        called a Lybarger admonition, in which Larios
18      was instructed that he was being directed to
19      answer all questions honestly and completely,
        that any evasion, deception, dishonesty or lack
20      of cooperation could result in disciplinary
        action up to and including dismissal, and that
21      neither his statement, nor any information or
        evidence which was gained by reason of such
22      statement could be used against him in any
23      criminal proceedings.
        Larios Dep. 247:11-248:18; Lunardi Deel.
24      ,82; Defs.' Ex. 30, p. 3:25-4:13, 262:6-11.
25      43. Lunardi did not question Officer Larios              43.
        about whether Officer Larios's conduct
26      violated California Penal Code provisions in
27      order to build a criminal case against Officer
        Larios. Rather, he addressed these possible
28      violations to emphasize the seriousness and
                                                            12
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 13 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      severity of the misconduct that Officer Larios
        was suspected of being involved in, and to
 4      secure admissions by Officer Larios that he
        knowingly violated criminal law in order to
 5      provide factual support to show that Officer
        Larios's conduct with informant Mellow, even
 6
        if conducted while off-duty had a sufficient
 7      nexus to his employment as a peace officer
        and justified any disciplinary penalty imposed
 8      ori Officer Larios by the CHP.
 9      Lunardi Deel. ~83; Defs. Ex46 ..

10     SUBISSUE B: The Inspection of Officer Larios's Cell Phone Was Justified at its Inception
       and Permissible in Scope.
11
        MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
12
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
13      EVIDENCE:
        44, The CHP Internal Affairs Section (IAS)               44.
14      commenced its administrative investigation of
        Officer Larios on or about September 8, 2014.
15      IAS Investigators Scott Lunardi and Mel
        Hutsell were assigned to conduct the
16
        administrative investigation into Officer
17      Larios.
        Williams Deel. ~~9-19; Lunardi Deel. ~~4-5.
18
        45. On September 10, 2014, Investigator                  45.
19      Lunardi reviewed emails dated September 2
        and 3, 2014, between SINTF Commander Les
20
        James and DEA Special Agent Christopher
21      DeFreece, and Assistant U.S. Attorney
        Michael McCoy with the subject line T-III
22      Williams Deel. ~11; Lunardi Deel. ~6; James
23      Deel. ~21; Foster Deel. ~7; Defs.' Ex.35.
        46. In these emails, SINTF Commander Les                 46.
24
        James informed Agent DeFreece that on or
25      about August 31, 2014, a Shasta County
        Sheriffs Deputy responded to a domestic
26      violence report. According to James's
        summary:
27
        "The female victim reported being battered by
28      a suspect after the suspect found a "Hallmark"
                                                            13
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 14 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      type card on his windshield. The card was
        apparently from an unknown inale, who
 4      referenced a trip the victim and the author had
        taken to Lake Tahoe. On or about9/l/2014,
 5      the deputy spoke to the suspect via telephone.
        The suspect said the victim told him the card
 6
        was from Tim Larios. The suspect was
 7      previously arrested by Agent Larios after a
        search warrant was served at his residence and
 8      about 158 pounds of processed marijuana was
        seized. The criminal case is still moving
 9      through the court process. However, attempts
        were made to identify the CI who'd provided
10
        the probable cause for the issuance of the
11      search warrant which were unsuccessful. The
        suspect told the deputy that he intended to
12      inform his attorney of the alleged relationship
        between the victim and Agent Larios as proof
13      of wrong doing on Agent Larios's part."
14      "In speaking to Agent Larios, he admits to
        knowing the victim/CI before working the
15      case involving the suspect. However; they'd
        never dated and were merely acquaintances,
16
        who hadn't been in recent contact with each
17      other for a period of a year+/- . Although
        Agent Larios spoke to the CI via telephone to
18      obtain the information for the search warrant,
        she didn't provide the name Agent Larios
19      knew her by and he didn't recognize her voice
        as one he was immediately familiar with .. The
20
        service of the search warrant and the arrest of
21      the suspect preceded Agent Larios and the CI
        communicating with each other again on a
22      personal basis."

23      "In about December 2013, Agent Larios and
        the CI ran into each other and began
24      continuing their friendship. At some point
        they realized that the CI had provided Agent
25      Larios with the information that resulted in the
        issuance of the search warrant for the
26
        suspect's residence for marijuana."
27      "The CI told Larios that her relationship with
        the suspect involved physical violence, threats
28
                                                            14
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 15 of 48

 1      MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      of violence, and she was in sustained fear for
        her physical safety. At some point, Agent
 4      Larios thought he might deter the suspect
        from coming around the CI if he placed the
 5      card where the suspect could find it. Agent
        Larios thought that if the suspect believed the
 6
        CI was in a serious relationship, the suspect
 7      would leave the CI alone."
        "Agent Larios said that the contents of the
 8
        card weren't true .. However; he admitted to
 9      going to Lake Tahoe with the CI as was stated
        in the card. Agent Larios insisted that his
10      relationship with the CI was one of friendship
        and not intimacy."
11
        Lunardi Deel. if6; James DecL if2 l; Defs.' Ex.
12      35.

13      4 7. On September 18, 2014, Investigator                 4 7.
        Lunardi received. and reviewed a copy of the
14      Shasta County Sheriffs Office criminal report
        of domestic violence occurring on August 31,
15      2014, Case Number 14-32588 from CHP
        Lieutenant Foster.
16
        Lunardi Deel. if7; Foster Deel. if8; James
17      Deel. ,r,r15-16; Defs.' Ex. 34.
18      48. According to the August'3 l 2014, Shasta             48.
        County Sheriffs Report, Sherriff s deputies
19      responded to a call at the victim's residence in
        which the victim claimed that she was
20      physically assaulted by her boyfriend. The
21      victim, who Investigator Lunardi later
        identified as Tawnya Mellow, identified her
22      "on again/off again" boyfriend as Nate
        Santana. According to Mellow, Santana spent
23      the night on August 30, 2014. In the
        afternoon of the following day, Santana found
24
        a Hallmark greeting card on the windshield of
25      the victim's vehicle. Mellow described the
        greeting card as having certain text
26      underlined, including the phrase "I love you."
        The greeting card mentioned a past trip to
27      Lake Tahoe. Mellow stated that Santana
        returned to the residence after finding the
28
                                                            15
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 16 of 48

 1      MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
 2      EVIDENCE:
·3      greeting card. After closing the windows,
        Santana demanded Mellow tell him who left
 4      the greeting card, in the process striking the
        victim on her right cheek. Santana told
 5      Mellow that the blow was for the kiss on the
        cheek referenced by the ex-boyfriend in the
 6
        greeting card. Santana threatened to kill
 7      Mellow if she did not tell her who left the
        card. Mellow told Santana who the card was
 8      from. After Mellow identified the person who
        authored the card, Santana said ,"Oh my God,
 9      it all makes sense now." After Mellow told
        Santana who sent the card, he .began to leave
10
        the residence. Mellow grabbed the greeting
11      card from Santana and she and Santana
        struggled over possession of the card until
12      Santana regained possession of the card and
        left the residence. In the investigative report,
13      Sheriffs Deputy Nick Thomp·son stated that
        in a telephone interview with Santana on
14
        September 1, 2014, Santana told Deputy
15      Thompson that he dated Mellow for seven
        years. Santana confirmed that on August, 31,
16      2014, as he was leaving Mellow's residence,
        he found a greeting card on the windshield of
17      his vehicle. After he confronted Mellow
18      about the card, Mellow told him that the card
        was from Tim Larios. Santana told Deputy
19      Thompson that Tim Larios was the agent in
        charge of a criminal investigation in which he
20      was facing charges for possession of
        marijuana.
21
        Lunardi Deel. if7; Foster Deel. ,rs; James
22      Deel. ,r,r15-16; Defs.' Ex. 34.

23      49. On September 22, 2014, Lunardi and                   49.
        Hutsell met with SINTF Commander Sergeant
24      Les James at the SINTF office in Redding.
        James provided Investigator Lunardi with the
25      SINTF Investigation Report and Statement of
26      Probable Cause that Officer Larios had
        prepared in the Santana investigation, SINTF
27      Case Number SH2013-00074.

28      Lunardi Deel.   ,r,r 10-11; James Deel. 9i[23;
                                                            16
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 17 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:·
 3      Defs.' Exs. 20-21.
        50. On September 22, 2014, Lunardi and                   50.
 4
        Hutsell met with Shasta County Deputy
 5      District Attorney (DA) Laura Smith. Deputy
        DA Smith stated that she was assigned to the
 6      prosecution of Nathan Santana and Robin
        Rudolph that arose from SINTF Case Number
 7      SH2013-00074. Smith related that she was
        aware of the allegations that Officer Larios
 8
        had a personal relationship with the
 9      confidential informant involved in the Santana
        investigation and that the DA's decision to
10      dismiss the prosecutions against Santana and
        Rudolph on September 17, 2014 was made in
11      part because of the allegations that Officer
        Larios had an inappropriate relationship with
12
        his confidential informant that had provided
13      him information in the criminal investigation
        that resulted in the prosecution of Nathan
14      Santana in Shasta County Superior Court case
        13F7922.
15
        Lunardi Deel. ~12.
16
        51. On September 22, 2014, Lunardi                       51.
17      reviewed the criminal investigation report of
        the investigation into Nathan Santana (SINTF
18      Case Number SH2013-00074) and Statement
        of Probable Cause that Officer Larios
19      prepared in support of the search warrant
        application. The statement of probable cause
20
        stated in part:
21      "On September 20, 2013, I was contacted by a
        Citizen Informant, hereinafter referred to as
22
        CI. The CO informed me that he/she was
23      aware that Nathan John Santana was
        purchasing and selling marijuana. The CI
24      related that he/she has known for Santana for
        more than one year and known Santana to be
25      selling marijuana in this fashion for more than
        two years.
26
        "On September 30, 2013, I spoke with the CI
27      and the CI related that he/she has seen Santana
        in possession of bulk marijuana. The CI was
28
                                                            17
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 18 of 48

 1      MOVING PARTIES UNDISPUTED                        OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      shown a Shasta County Jail mugshot and
        positively identified the photograph as the
 4      person he/she knows as Nathan John Santana.
        The CI was shown a Google Earth photograph
 5      of [REDACTED] and the CI positively
        identified that photograph as the residence that
 6
        Nathan John Santana lives in.
 7      "Between September 20, 2013 and November
        11, 2013, I have conversed with the CI several
 8
        times. The CI informed me that Santana is
 9      currently in possession of processed marijuana
        that he is trying to sell.
10
        Lunardi Deel. ~11; James Deel. ~23; Defs.'
11      Ex. 20; Larios Dep. 140:25-143:2.
         52. By reviewing the criminal investigation             52.
12       report from SINTF Case Number SH2013-
13       00074 Lunardi learned that on November 12,
         2013, SINTF, along with other allied law
14       enforcement agencies served a Shasta County
         Search Warrant SW2013-284 at Nathan
15       Santana's residence on 22085 Hermosa Dr.
         Anderson, CA 96007. During the service of
16
       . the search warrant agents located
17       approximately 158 pounds of processed
         marijuana. According to the report, during the
18       service of the search warrant, Santana was
         arrested at the scene and transported to the
19       Shasta County Jail and booked. According to
         the report, it was recommended that Nathan
20
         Santana and Robin Carl Rudolph be
21       prosecuted for possession of marijuana for
         sale in violation of California Health and
22       Safety Code section 11359 and Conspiracy in
         violation of California Penal Code section
23       182.
24      Lunardi Deel. ~10; James Deel. ~23; Defs.'
        Ex. 21.
25
        53. On or about September 23, 2014,                      53.
26      Investigator Lunardi obtained SINTF property
        assigned to Officer Larios from Lieutenant
27      Kyle Foster, including: (1) a laptop, (2)
        SINTF cellphone, and a (3) flash drive. The
28
                                                            18
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 19 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      SINTF cell phone (Officer Larios's SINTF
        phone) that Investigator Lunardi received
 4      from Lieutenant Foster was a Casio G'z One
        Commando C771.
 5
        Lunardi Deel. 9i[l3; Foster Deel. 9i[13; Defs.'
 6      Ex. 18; Larios Dep. 132:8-133:3.

 7      54. On September 23, 2014, SINTF                         54.
        Commander, Sergeant James provided
 8      Lunardi with SINTF policy regarding
        Confidential Informant management.
 9
        Lunardi Deel. 9i[l4; James Deel. 9i[24; Defs.'
10      Ex. 33.

11      55. Under section 10.1 of SINTF's                        55.
        Informant Management Policy, "[a]n
12      informant is a person, not a member of a law
        enforcement, who provides law enforcement
13      information or assistance concerning
        suspected criminal activity."
14
        Lunardi Deel. 9i[14; James Deel. 9i[9; Defs.' Ex.
15      33.
16      56. Under section 10.6 of SINTF's                        56.
        Informant Management Policy,
17      "[r]elationships between Shasta Interagency
        Narcotics Task Force Agents and informants
18      shall be completely ethical and professional in
19      nature. Fraternization with an informant in
        any way other than in an official capacity is
20      strictly prohibited. When contacting
        informants, SINTF Agents shall have another
21      agent or law enforcement officer present.
        Only during actual undercover situations may
22      a SINTF Agent be alone with an informant.
23      Exceptions require the prior approval of the
        SINTF Commander."
24      Lunardi Deel. 9i[l4; James Deel. 9i[10; Defs.'
25      Ex.33
        57. On September 23, 2014, at                            57.
26      approximately 2:00 p.m., Lunardi and Hutsell
        conducted an interview of CI Tawnya
27
        Mellow, at the Anderson River Park in
28
                                                            19
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l S~cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 20 of 48

 1      MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
2       EVIDENCE:
3       Anderson California.
        Lunardi Deel. ~15.
4
        58. At the time of Lunardi and Hutsell's              58.
5       interview with Mellow, California Association
        of Highway Patrolmen, district representative
6       Mike Cantrall arrived with CI Mellow and
7       requested to be present during the interview.
        Lunardi advised representative Cantrall that
 8      he would not interview CI Mellow with
        Cantrall present. Cantrall left prior to the
 9      interview with Mellow commencing.
10      Lunardi Deel. ifl 5.
        59. During her September 23, 2014                     59.
11
        interview, Mellow stated that Officer Tim
12      Larios left a greeting card at her residence on
        a vehicle parked at her residence August 31,
13      2014. Mellow stated she knew Officer Larios
        had left the card for her on August 31, 2014
14      because she had seen Officer Larios' s
15      handwriting before when he had her a greeting
        card on another occasion. Mellow stated that
16      the greeting card left outside her residence on
        August 31, 2014; had the same handwriting as
17      the card that Officer Larios had given her on
        another occasion. Mellow claimed that
18      Officer Larios embellished what he had
19      written in the card in order to drive her ex-
        boyfriend Santana away from her. Mellow
20      claimed that after discovering the greeting
        card, Santana choked her while asking who
21      left the card and threatened to kill her if she
        did not tell him who left it.
22
        Lunardi Deel. ,r15.
23
        60. Mellow stated that she first met Officer          60.
24      Larios around 2005-2006 at the Win River
        Casino but lost touch. Mellow stated that she
25      called SINTF in September or October 2013
        to provide information about ~antana
26      regarding Nathan Santana's involvement in
27      selling large amounts of marijuana. Mellow
        stated that she provided information about
28      Santana to Officer Larios, and that the
                                                             20
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in.the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 21 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      information she provided about Santana led to
        a search warrant. Mellow stated that she
 4      contacted Officer Larios between 10-15 times
        in a month and a half to provide information
 5      about Santana, and said that a lot of her
        communications with Officer Larios were
 6
        done via texting. Regarding the search
 7      warrant, Mellow said she texted Officer
        Larios the address of Santana's residence, but
 8      denied receiving any photographs from
        Officer Larios. Mellow also denied meeting
 9      Officer Larios in to provide him information.
        Mellow stated that she also described
10
        Santana's appearance to Officer Larios,
11      described his vehicle, and provided his license
        plate number, and where he w_orked.
12
        Lunardi Deel. ,I15.
13      61. Mellow stated that she ran into Officer              61.
        Larios at a Safeway gas station in December
14
        2013 and they exchanged phone numbers, and
15      shortly after they realized that Mellow had
        provided information about Santapa to Officer
16      Larios (on December 7 or 8, 2013.) Mellow
        stated that after their meeting at the gas
17      station, they continued to talk and text and
        went on two or three drives together. Mellow
18
        stated that she took a trip to Lake Tahoe with
19      Officer Larios in April or May of 2014.
        During the trip to Lake Tahoe, Officer Larios
20      and Mellow stayed in the same room together
        at Harvey's Casino in South Lake Tahoe, and
21      shared the a bed. Mellow denied that she had
        any physical contact with Officer Larios, and
22
        stated that their relationship was not intimate.
23      Mellow stated that her relationship with
        Officer Larios ended after their Lake Tahoe
24      trip. She stated that Officer Larios expressed
        feelings toward her, but she was not attracted
25      to him in a romantic way.
26      Lunardi Deel. ,Il5.

27      62. On September 23, 2014 at approximately               62.
        5 :00 p.m., Lunardi and Hutsell interviewed
28      Nathan Santana at the Civic Auditorium in
                                                            21
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 22 of 48

 1      MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      Redding.
        Lunardi Deel. ifl6.
 4
        63. During the interview, Santana told                63.
 5      Lunardi and Hutsell that he was arrested for
        marijuana possession on November 12, 2013
 6      after a search warrant. Santana stated that he
 7      and Mellow had been together for
        approximately seven years.
 8      Lunardi Deel. if l 6.
 9      64. Santana stated that within a month of his            64.
        arrest, Mellow told him that Officer Larios
10      had approached her at the Three Shastas Bar
        in Redding and started talking to her. Mellow
11
        told Santana that she and Officer Larios had
12      been exchanging texts for a month and that
        Officer Larios wanted to take their
13      relationship further, but that she had told
        Officer Larios that she was still in love with
14      Santana.
15      Lunardi Deel. if 16.

16      65. Santana stated that in March or April of             65.
        2013, at approximately 2:15, a.m., he and
17      Mellow were having sex at her residence
        when someone repeatedly drove by and was
18      honking the car horn. Santana looked outside
        and saw a white car, possibly a Camry, take
19
        off down the street. Santana said that he knew
20      that Officer Larios had a white car. Santana
        stated that approximately 15-20 minutes later,
21      a person on a black, Harley Davidson
        motorcycle drove by the house honking the
22      horn, and continued doing so until 6 a.m.
23      Santana stated that the same motorcycle
        would pass by the residence for the next six
24      months, with the horn honking every time
        Santana was at Mellow' s residence.
25
        Lunardi Deel. ,r16.
26      66. Santana stated that in August 2014, at               66.
        approximately 10 a.m., he was at Mellow's
27
        residence when a Sheriffs Deputy arrived and
28      wanted to speak to her. Santana heard the
                                                            22
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 23 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      Deputy ask Mellow whether she knew Nathan
        Santana and inquire whether Mellow was ok.
 4      While the Sheriff's Deputy was at the
        residence, the black Harley Davidson
 5      motorcycle passed by the residence
        approximately four times. Santana heard the
 6
        Deputy ask Mellow if she knew who the
 7      person on the motorcycle was and Mellow
        responded that she did not know who it was.
 8      Santana stated that he did not observe Mellow
        calling the Sheriff's office to request service
 9      that day.
10      Lunardi Deel. ~17.

11      67. With respect to the domestic violence                67.
        incident that occurred on August 31, 2014,
12      Santana stated that he had arrived at Mellow's
        residence on the evening of August 30, 2014,
13      and spent the night and had sex during the
        morning of August 31, 2014. Later that day,
14
        Santana walked to his car that was parked in
15      front of Mellow' s residence and discovered a
        greeting card in an envelope under the left
16      side windshield wiper of his cat.

17      Lunardi Deel. ~17.
        68. During the September 23, 2014                        68.
18
        interview, Santana produced the greeting card
19      and envelope that he found on his car on
        August 31, 2014, to Lunardi. Lunardi took
20      photographs of the greeting card and envelope
        and returned them to Santana.
21
        Lunardi Deel. ~18; Defs.' Ex. -32.
22      69. The envelope produced by Santana on                  69.
23      September 23, 2014, was addressed to
        "Tawnya Rachelle."
24      Lunardi Deel. ~18; Defs.' Ex. 32.
25      70.     The greeting card produced by Santana            70.
        at his interview had the following writing in it
26      (hand writing denoted by italics):
27      "Since Imet you (December 6, 2013) all I can
        think about is making you happy. I want to
28
                                                            23
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 24 of 48

 1      MOVING PARTIES UNDISPUTED                              OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                          SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      see your smile and hear your laughter. I want
        to kiss away old hurts and hold you SO
 4      TIGHT until you know without a doubt that
        this is for real ... AND YOU KNOW IT JS!!"
 5
        "Aug. 31, 2014, DEAREST TAWNYA, SINCE
 6      OUR FIRST DATE (12/6/13), I HAVE NOT
        BEEN THE SAME ... AND OUR WALK
 7      ACROSS _THE BRIDGE AND KISS ON THE
        CHEEK SHORTLY AFTER YOUR
 8
        INNOCENT TEXT "MARRY ME" HAS ME
 9      WANTING TO ASK YOU THE SAME THING.
        YOU MEAN THE WORLD TO ME AND
10      THOUGH WE DO NOT SPEND ENOUGH
        TIME TOGETHER THE TIMES ARE
11      SPECIAL TO ME. I LOVE EVERYTHING
        ABOUT YOU, YOUR GIRLS, PARENTS,
12
        GMA, YOUR LAUGH, SMILE, VOICE, AND
13      JUST LOVE YOU SO VERY MUCH!!!!
        PLEASE KNOW I WANT TO SPEND
14      FOREVER WITH YOU AS US!!!"

15      I want to memorize the sound of your voice
        and the dreams of your heart. More than
16      anything else, I want to make you happier
        than you've ever been before,.JUST LIKE
17      YOU WERE IN TAHOE and give you all the
        things that you truly deserve. WHICH JS THE
18
        WORLD! II I LOVE YOU FOR WHO YOU
19      ARE TAWNYA RACHELLE AND WANT
        NOTHING MORE THAN TO UNITE AS
20      ONE! I LOVE MEI!"

21      Lunardi Deel. ~18; Defs.' Ex. 32.
        71. Santana stated that after he discovered        71.
22      the card, he returned to Mellow' s house and
23      confronted Mellow about it. Santana denied
        physically assaulting Mellow. Santana
24      claimed that he asked Mellow who wrote the
        card and when Mellow would not tell him.
25      Santana stated that after he threatened to break
        up with Mellow, she told him that Officer
26      Larios had left the greeting card. Santana
27      stated that he immediately recognized Officer
        Larios's name from his pending marijuana
28      criminal charges. During the interview,
                                                        24
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 25 of 48

 1      MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      Santana produced a copy of the search warrant
        related to his marijuana cases, which was
 4      written and signed by Officer Larios, the main
        investigator of the case. Santana then
 5      compared the writing in the affidavit to the
        writing in the greeting card an.d stated that he
 6
        believed the writing looked similar. Santana
 7      then told Mellow that he could not believe she
        was having sex with Officer Larios, the main
 8      investigator in his case. ·

 9      Lunardi Deel. i119.
         72. Santana stated that he asked Mellow              72.
10
         about the motorcycle rider that had been
11       driving past her residence and Mellow told
         him that the rider was Officer Larios. Santana
12       stated that Mellow denied hav.ing gone to
         Lake Tahoe with Officer Larios and denied
13       having sex with him. She stated that Officer
         Larios was weird, often followed her, and had
14
         left flowers on her car when she was at the
15       gym. Mellow told Santana that she did not
         want anything to do with Officer Larios and
16       denied having had a relationship with him.
         Santana stated that he told Mellow that the
17       greeting card left by Officer Larios was going
       ' to get him out of his case. Santana claimed
18
         that Mellow attempted to take. the greeting
19       card from him and a struggle over the card
         ensued. Santana kept the card and threatened
20       to leave Mellow and Mellow threatened to call
         the police. Santana told Mellow that he was
21       going to see his attorney and then left
         Mellow' s residence with the greeting card.
22
        Lunardi Deel. ,rl9.
23
        73. On September 25, 2014, SINTF                      73.
24      Commander James provided Luliiardi with a
        SINTF Daily Intelligence Memorandum
25      (DIM) Number 13-22, dated September 18,
        2013. Based on the DIM and explanation of
26
        the DIM from Commander James, Lunardi
27      learned that on or about September 18, 2013,
        Tawnya Mellow called SINTF and reported
28      that she had information regarding large scale

        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 26 of 48

 1      MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      marijuana sales by Nate Santana at his
        residence.
 4      Lunardi Deel. if20; Defs.' Ex. ,19.
 5      74. On or about September 25, 2014,                   74.
       ·Investigator Lunardi delivered Officer
 6      Larios's SINTF phone that he received from
 7      Lieutenant Kyle Foster to CHP's Computer
        Crimes Investigation Unit (CCIU) Investigator
 8      Peter Phurchpean on or about September 25 or
        26, 2014, to extract all data from Officer
 9      Larios' s SINTF phone. Before handing
        Officer Larios's SINTF phone over to
10
        Investigator Phurchpean, Investigator Lunardi
11      performed a cursory review of the text
        messages stored on Officer Larios's SINTF
12      phone by opening the text message application
        and reviewing its contents. In his preliminary
13      review of the text message application on
        Officer Larios's SINTF-assigned cell phone,
14
        Investigator Lunardi did not see any text
15      messages sent to or received from Tawnya
        Mellow's phone number, (530) 945-4986.
16
        Lunardi Deel. ,r21.
17      75. On September 30, 2014, Investigator                  75.
        Lunardi reviewed departmental policy
18
        contained in HPM 81.1, Vehicle Theft
19      Control, Chapter 7, Informant Management
        and Confidential Funds entitled "Relationship
20      of Officers with Informants." .This policy
        states in pertinent part:
21
        "Relationships between officers and
22      informants shall be completely ethical and
        professional in nature. Officers shall not
23      fraternize with an informant in any way other
        than in an official capacity. When contacting
24
        informants, officers shall have another officer
25      or member of an allied agency present."
        Lunardi Deel. if22; Jones Deel. if6; Defs. Ex.
26      40; Larios Dep. 76:9-16; 127:23-128:15;
27      152:16-153:3.
        76.   On October 1, 2014, Investigators                  76.
28
                                                            26
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 27 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      Lunardi and Hutsell interviewed SINTF
        Commander Les James at the SINTF office in
 4      Redding.

 5      Lunardi Deel. ,r23.
        77. During the interview Commander James                 77.
 6      stated that: SINTF is was multi-agency
 7      narcotics task force and that.Commander
        James was the Commander of SINTF. Officer
 8      Larios was assigned to SINTF as an agent and
        Commander James was his immediate
 9      supervisor in SINTF. Officer Larios was
        removed from SINTF and reassigned to the
10      CHP because of allegations of misconduct.
11      Lunardi Deel. i!23; James Deel. i!26.
12      78. Commander James explained the process                78.
        for SINTF Agents establishing the reliability
13      of confidential informants. He explained that
        citizen informants, i.e., informants who
14      provide information without expectation of
15      remuneration or other inducement apart from
        confidentiality, are deemed reliable but the
16      information they provide must be verified. By
        contrast a criminal informant, is a person who
17      provides information in exchange for payment
        or a reduction in charges in their own criminal
18
        case. To establish the reliability of a citizen
19      informant, SINTF agents need to identify the
        informant to the extent necessary to contact
20      them in the future. SINTF agents ordinarily
        verified the identity of an informant by
21      searching the California Law Enforcement
        Telecommunication System (CLETS)
22
        database or the PUBSAFE AS400 system,
23      which is a Shasta County-wide database for
        law enforcement. Commander James stated
24      that agents are expected to be able to identify
        citizen informants if requested by the court.
25
        Lunardi Deel. i!23; James Deel. i!26.
26
        79. Commander James confirmed that                       79.
27      SINTF adopted a written policy governing
        confidential informant management and
28      explained that under SINTF's informant
                                                            27
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: I 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 28 of 48

 1      MOVING PARTIES UNDISPUTED                              OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                          SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      policy, agents are prohibited from meeting an
        informant in person without another agent
 4      present. According to Commander James, the
        SINTF informant policy also prohibited
 5      agents from having a relationship with an
        informant that is not professional in nature.
 6
        Commander James informed me that the
 7      reason for prohibiting SINTF agents from
        having personal relationships with informants
 8      is that such a relationship could affect the
        impartiality of the agent toward the informant.
 9      Commander James indicated that he
        interpreted this SINTF policy to prohibit
10
        romantic or intimate relationships between an
11      Agent and informant, particularly if the
        related criminal matter was. ongoing and not
12      adjudicated.

13      Lunardi Deel. ~24; James Deel. ~26.
        80. Commander James stated that he became 80.
14
        aware of the possibility that Officer Larios
15      had a non-professional relationship with one
        of his citizen informants when he received a
16      call from Captain Anthony Bertain of Shasta
        County Sheriffs Office on September 2nd or
17      3rd, 2014. Commander James stated that he
        met with Captain Bertain and.Deputy Nick
18
        Thompson on the same day he received
19      Captain Bertain's call. During the meeting,
        Deputy Thompson told Commander James
20      that he responded to a domestic violence call
        on August 31, 2014, at Tawnya Mellow' s
21      residence. The victim was Tawnya Mellow
        and the suspect was her boyfriend Nathan
22
        Santana. Commander James stated that
23      according to Deputy Thompson, the domestic
        violence incident occurred after Santana found ,
24      a greeting card that was allegedly left by
        Officer Larios; and which described a
25      romantic relationship between Officer Larios
26      and Mellow, including a trip Larios took with
        Mellow to Tahoe.
27      Lunardi Deel. ~25; James Deel. ~26.
28      81. According to Commander James, Deputy 81.
                                                L.8
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: I 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 29 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      Thompson also stated that while he was
        responding to the August 31, 2014 domestic
 4      violence call, a person on a black Harley
        Davidson motorcycle with a face mask rode
 5      by the residence multiple times. Deputy
        Thompson stated that he suspected that the
 6
        rider of the motorcycle may have been Officer
 7      Larios. Deputy Thompson stated that while
        he was responding to a welfare check at
 8      Mellow's residence a few weeks before
        August 31, 2014. Deputy Thompson stated
 9      that Officer Larios had requested the welfare
        check. During the welfare check, Nathan
10
        Santana told Deputy Thompson that he had
11      observed a black Harley Davidson motorcycle
        traveling in front of Mellow' s residence while
12      honking the horn.

13      Lunardi Deel. ,J25; James Deel. ,J26.
        82. Commander James stated that he also                  82.
14
        met with CHP Sergeant Greg Ziegler to brief
15      him about the Officer Larios'~ alleged
        ii:ivolvement in the August 31, 2014 domestic
16      violence incident at Mellow' s residence after
        his meeting with Captain Bertain and Deputy
17      Nick Thompson. Commander James stated
        that after his meeting with CHP Sergeant
18
        Ziegler, he met with Officer Larios at the
19      SINTF officer to discuss his involvement in
        the August 31, 2014 domestic violence
20      incident at Mellow' s residence. Commander
        James stated that during their discussion,
21      Officer Larios admitted that he left a
        Hallmark-type greeting card with the intent
22
        that Santana would find it. Officer Larios
23      stated that he knew that the relationship
        between Santana and Mellow had a history of
24      violence. According to Commander James,
        Officer Larios stated that he thought that once
25      Santana read the card that he would believe
26      that Mellow was in a relationship with
        someone else and leave her alone. Officer
27      Larios claimed that the contents of the card,
        which expressed romantic love toward
28
                                                            29
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 30 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE: .
 2      EVIDENCE:
 3      Mellow, was not true, and that it was a ruse.
        Officer Larios admitted that he went to Lake .
 4      Tahoe with Mellow and that she was the
        confidential informant for the case involving
 5      Nathan Santana. But Officer Larios denied
        that he had had an intimate relationship with
 6
        Mellow.
 7      Lunardi Deel. ~~26-27; James Deel. ~26.
 8      83. According to Commander James, Officer                83.
        Larios also admitted that he was the rider on
 9      the black motorcycle described by Deputy
        Thompson. Officer Larios further admitted
10
        that he had requested the welfare check on
11      Mellow. According to Commander James,
        Officer Larios explained that he requested the
12      welfare check on Mellow because he had
        received a call from Mellow's daughter
13      regarding an altercation between Santana and
        Mellow, and that he requested a welfare check
14
        to make sure that Santana had·not followed
15      Mellow home after their altercation.
        Lunardi Deel. ~27; James Deel. ~26.
16
        84. Commander James stated that he had                   84.
17      observed Officer Larios with a black Harley
        Davidson motorcycle and wearing a face mask
18      and a skull cap style helmet.
19      Lunardi Deel. ~28; James Deel. ~26.
20      85. According to Commander James, Officer                85.
        Larios claimed that he had known Mellow for
21      a year or more before she became his
        confidential informant. Officer Larios also
22      admitted that he and Mellow texted each other
23      but claimed that the texts were not intimate.
        Officer Larios claimed that when he first
24      contacted Mellow that he did not recognize
        her voice or the name that she provided.
25      Officer Larios claimed that sometime after ·
        Santana's arrest, in December 2013 or January
26
        2014, Mellow and Officer Larios saw each
27      other .in public and rekindled their past
        friendship. Officer Larios stated that he
28      realized that Mellow was his confidential
                                                            30
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 31 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      informant on the Santana case shortly after
        they resumed their friendship.
 4      Lunardi Deel. if29; James Deel. if26.
 5      86. Commander James stated that after of the             86.
        misconduct allegations against Officer Larios
 6      arising from the August 31, 2013 domestic
 7      violence incident came to light, the
        prosecution of Nathan Santana was dismissed
 8      by the Shasta County District Attorney's
        Office.
 9
        Lunardi Deel. if30; James Deel. if26.
10      87. Commander James also stated that                     87.
11      Officer Larios was the main investigator in a
        joint state and federal investigation, and that
12      Officer Larios had been involved in making
        undercover drug buys. As part of the
13      investigation, the Assistant United States
        Attorney (AUSA) had prepared a request for a
14      federal wiretap warrant. But once the
15      allegations against Officer Larios was removal
        from SINTF and the suspicions that Officer
16      Larios had an inappropriate relationship with a
        confidential informant surfaced, the AUSA
17      advised Commander James that he planned to
        insert a footnote describing the allegations
18
        against Officer Larios into the affidavit
19      supporting the feqeral wiretap· application.
        Commander James told me that because he
20      was not comfortable in agreeing to the
        AUSA's plan to add a footnote describing the
21      allegations against Officer Larios in the
        affidavit, they stopped the application.
22
        Commander James further stated that the
23      Shasta County District Attorney's Office
        declined to sign a search warrant made in
24      connection with this investigation because of
        the allegations pending against Officer Larios.
25
        Lunardi Deel. if30; James Deel. if26.
26
        88. Commander James stated that Officer                  88.
27      Larios should have used his assigned SINTF
        cell phone to communicate with Tawnya
28      Mellow and that SINTF did not provide other
                                                            31
        Defendants' Statement of Undisputed Material Facts in Suppo1t of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 32 of 48

 1      MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      phones to its agents for conducting business
        with confidential informants.
 4      Lunardi Deel. ~31; James Deel. ~26.
 5      89. During the October 1, 2014 interview of               89.
        SINTF Commander James he described his
 6      knowledge of Tawnya Mellow' s confidential
 7      informant status. Specifically, Commander
        James stated that: (1) Mellow initially
 8      provided info to SINTF as a tip; (2) Mellow's
        tip was documented on a form called a daily
 9      intelligence memorandum (DIM), which are
        ordinarily randomly assigned to Agents-
10
        SINTF Agents do not have any control over
11      who is assigned to follow up on a particular
        DIM assignments to follow up on a DIM; (3)
12      it is standard protocol for SINTF Agents to
        identify themselves to the citizen informant
13      when responding to a tip; (4) Officer Larios
        briefed him about using Mellow as a
14
        confidential informant after making contact
15      with her; {5) Larios told him that Mellow was
        a victim of domestic violence and that her
16      desire to leave her boyfriend had motivated
        her to provide report Santana's criminal
17      activities to SINTF; (6) Officer Larios told
        Commander James that he verified the
18
        domestic violence history between the
19      informant and Santana on the AS 400 system
        to establish her re,liability as an informant; (7)
20      Commander James authorized Officer Larios
        to use Mellow as a confidential informant; (8)
21      at the time Commander James authorized
        Officer Larios to use Mellow as a confidential
22
        informant, he was not told that her name was
23      Tawnya Mellow.
        Lunardi Deel. ~33.
24
        90. Commander James stated that Officer                   90.
25      Larios told him that he (Larios) did not realize
        that he was already friends with Mellow
26
        before making her a confident.ial informant in
27      the Santana investigation because the DIM
        only supplied Mellow's name as "Rachelle,"
28      not Tawnya, the name by which Officer
                                                             32
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 33 of 48

 1       MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
         MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
 2       EVIDENCE:
 3       Larios knew Mellow.
         Lunardi Deel. i!34.
 4
         91. Commander James that Officer Larios's             91.
 5       claim-that he did not recognize Mellow until
         after Santana's arrest-did not make sense to
 6       him because: (1) Officer Larios relied on
 7       information provided by Mellow as a
         confidential informant to obtain a warrant to
 8       search Nathan Santana's residence; (2) Officer
         Larios would have had to identify Mellow
 9       beyond her first name and telephone number
         in order to rely on Mellow as a source in
.10
         support of an application for a search warrant,
11       and Larios would not have been able to do
         that based on his claim that he only knew the
12       informant as "Rachelle," not Tawnya; (3)
         Officer Larios would have had to have fully
13       verified Mellow's identity because a judge
         could have required him to disclose the
14
         identity of his informant, and Larios would
15       not have been able to verify Mellow' s identity
         based on Officer Larios's claim that he only
16       knew the informant as "Rachelle," not
         Tawnya; and (4) contrary to.Officer Larios's
17       claim that he did not know who Mellow wa~,
         Officer Larios told Commander James that he
18
         verified Mellow' s information and history
19       with Santana in the AS 400 system, which he
         could not have done without knowing or
20       discovering her last name.

21       Lunardi Deel. i!35.
         92. During the October 1, 2014 interview              92.
22       with SINTF Commander James demonstrated
23       how to use the Shasta County law
         enforcement.database PUBSAFE AS 400.
24       During the demonstration, Commander James
         demonstrated searches for incidents involving
25       Tawnya Rachelle Mellow, searches performed
         via variations on-Mellow's name and her
26
         known cell phone number. Each of the
27       searches resulted in a list of multiple incidents
         corresponding with the name Tawnya Mellow.
28       During this demonstration, Investigator

         Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                      in the Alternative, Motion for Summary Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 34 of 48

 1      MOVING PARTIES UNDISPUTED                              OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                          SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      Lunardi learned that all inquiries into the
        PUBSAFE AS400 database are logged and
 4      maintained on the database and the inquiries
        can be audited by entering the user's name.
 5
        Commander James's demonstration .of the
 6      PUBSAFE AS400 system showed that
        between September 30, 2013, and October 16,
 7      2013, Officer Larios made fifteen separate
        inquiries from the PUBSAFE AS400 database
 8
        regarding Tawnya Mellow, using Mellow's
 9      name and aliases, including Tawnya,
        Scheidecker, Tawnya Rachelle Mellow, and
10      Mellow's driver's license number, which, to
        Investigator Lunardi, appeared to contradict
11      Officer Larios's statement to Commander
        James that he did not recognize Mellow until
12
        after Santana was arrested because Mellow
13      had used the name "Rachelle."
        Lunardi Deel. i-f36-37; James Deel. ,-r 26
14
        93. Commander James denied ever meeting                    93.
15      Tawnya Mellow in person.
16      Lunardi Deel. i-f39.

17     94. On October 3, 2014, Officer Phurchpean                  94.
       of ecru completed the data extraction of
18     Officer Larios's SINTF phone. Officer
       Phurchpean delivered the data extracted from
19     Officer Larios's SINTF phone to Investigator
       Lunardi in an HTML, searchable report on a
20     compact disc to Investigator Lunardi.
21      Lunardi Deel. i-f42; Phurchpean Deel. i-fi-fl 0-19;
        Defs.' Ex. 38.
22
        95. On October 7, 2014, Investigator                       95.
23      Lunardi met with CHP Officer Whitney
        Geraurd, of the CHP Field Support Section.
24      Officer Geraurd served as the CHP Statewide
25      CalPhoto Coordinator. Officer Geraurd
        provided Investigator Lunardi with a CalPhoto
26      audit report showing all of Officer Larios' s
        CalPhoto inquiries regarding Tawnya Mellow
27      made from September 20, through November
        11, 2013.
28
                                                              34
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adj~dication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 35 of 48

 1       MOVING PARTIES UNDISPUTED                       OPPOSING PARTY'S RESPONSE AND
         MATERIAL FACTS AND SUPPORTING SUPPORTING EVIDENCE:
 2       EVIDENCE:
 3       The CalPhoto audit report indicated to
         Investigator Lunardi that Officer Larios pulled
 4       CalPhoto reports on Tawnya Mellow on three
         separate occasions-twice on September 30,
 5       2013, and once on October 9, 2013-all of
         which occurred before Nathan Santana's
 6
         November 12, 2013 arrest. Because Officer
 7       Larios's CalPhoto inquiries regarding Mellow
         would have revealed Tawnya Mellow' s full
 8       name, physical identifying information,
         including her driver's license portrait, and
 9       height, weight, and other physically
         identifying features to Officer Larios at the
10
         time they were accessed, Lunardi suspected
11     • that Officer Larios's statement to SINTF
         Commander James-that he had been friends
12     . with Mellow before she became an informant
         yet did not realize who Mellow was until after
13       Santana's arrest in November 2013-appeared
         to be false.
14
        Lunardi Deel. ~43-44; Defs. Ex. 41.
15
        96. On October 8, 2014, Investigator                  96.
16      Lunardi and Hutsell interviewed SINTF Agent
        Tom Moon. Moon denied having met
17      Tawnya Mellow or knowing who she was.
        Moon confirmed that SINTF had a policy that
18
        required SINTF agents to bring another
19      SINTF agent along when meeting a
        confidential informant in person. Moon could
20      not recall ever meeting Mellow. Moon stated
        that he had seen Officer Larios text
21      photographs to confidential informants to
        identify suspects in the past. After Lunardi
22
        showed Moon a picture of Mellow, Moon
23      denied knowing Mellow or ever having met
        her.
24
        Lunardi Deel. ~46.
25      97. On October 8, 2014, Inv~stigator                   97.
        Lunardi and Hutsell interviewed SINTF Agent
26
        Kip Kinneavy. Kinneavy denied knowing
27      Tawnya Mellow and denied recognizing her
        when Lunardi showed him a picture of
28      Mellow. Agent Kinneavy confirmed that

        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 36 of 48

 1       MOVING PARTIES UNDISPUTED                               OPPOSING PARTY'S RESPONSE AND
         MATERIAL FACTS AND SUPPORTING                           SUPPORTING EVIDENCE:
 2       EVIDENCE:
 3       SINTF had a policy that required SINTF
         agents to bring another SINTF agent along
 4       when meeting a confidential informant in
         person, and stated that he had accompanied
 5       Officer Larios during such meetings before.
         Kinneavy confirmed that he had observed
 6
         Officer Larios confirming the identities of
 7       suspects with confidential informants by
       ' either meeting with them in person or texting
 8       them a photo to verify.

 9      Lunardi Deel. if45.
        98. Between October 3-15, 2014, Lunardi         98.
10
        and Hutsell reviewed and analyzed the data    ,
11      extraction of Officer Larios's SINTF phone
        via the HTML report provided to Lunardi by
12      Officer Phurchpean. The report revealed that
        Officer Larios's SINTF phone showed activity .
13      from January 21, 2013, to September 26,
        2014. During that time period, there were 500
14
        phone calls and 8,681 text messages in total.
15      Lunardi Deel. ifif48-49; Phurchpean Deel.
        ,r,r10-19; Defs.' Ex. 42, pp. 1-5..
16
        99. During his examination of the data                   99.
17      extracted from Officer Larios's SINTF phone,
        Investigator Lunardi observed' that of the 500
18
        phone calls and 8,681 text messages extracted
19      from Officer Larios's SINTF phone, there was
        only one phone call lasting approximately 31
20      seconds and zero text messages with Tawnya
        Mellow's phone number.
21
        Lunardi Deel. ,r,r49-51; Defs.' Ex. 42, p. 6.
22      100. During his examination of the data                  100.
23      extracted from Officer Larios's SINTF phone,
        Investigator Lunardi observed that there were
24      three phone calls and 110 text messages
        between Officer Larios's SINTF phone and
25      Officer Larios' s personal cell phone.
26      Lunardi Deel. if52; Defs. Ex. 42, p. 7.
        101. During his examination of the data                  101.
27
        extracted from Officer Larios' s SINTF phone,
28      Investigator Lunardi observed that the texts
                                                            36
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjµdication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 37 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      exchanged between Officer Larios's SINTF
        phone and Officer Larios' s personal cell
 4      phone contained what appeared to be
        addresses, phone numbers, names and license
 5      plate numbers. Based on Investigator ·
        Lunardi's review of these texts, he deduced
 6
        that Officer Larios was conducting work using
 7      his personal cell phone.
        Lunardi Deel. if53.
 8
        102. On October 22, 2014, Investigator                   102.
 9      Lunardi contacted CI Mellow via telephone to
        arrange a follow-up interview, Mellow stated
10                                                                                                -
        that she was uncomfortable speaking with
11      Investigator Lunardi and hung up.
        Lunardi Deel. if57.
12
        103. Based on the investigation conducted                103.
13      between September 10, 2014 and October 30,
        2014, Investigator Lunardi developed a
14
        suspicion that Officer Larios fostered an
15      inappropriate, personal relationship with his
        confidential informant Tawnya Mellow in
16      violation of CHP and SINTF policy and
        professional standards.
17
        First, the witness statements from SINTF
18      Commander Les James, CI Mellow, and
        Nathan Santana, and documents, including
19      Commander James' s email correspondence,
        the August 31, 2014 Shasta County Sheriffs
20
        Office investigation report, and the greeting
21      card that Nathan Santana produced during his
        witness interview, indicated to Investigator
22      Lunardi that on or about August 31, 2014,
        Officer Larios placed a greeting card
23      addressed to CI Mellow on the windshield of a
        car parked at Mellow' s residence. In the
24
        greeting card, Officer Larios handwrote
25      multiple messages expressing romantic
        interest in Mellow, including:. (1) "I love
26      everything about you ... ;" (2) "Just love you
        so much!!!;" (3) "Please know I want to spend
27      forever with you as us !! !;" (4) "I want to
        make you happier than you've ever been
28
                                                            37
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 38 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      before,just like you were inTahoe ... "; (5) "I
        love you for who you are Tawnya Rachelle
 4      and want nothing more than to unite as one!!;"
        (6) "Love Me!!;" and (7) discussing "our walk
 5      across the bridge and kiss on the cheek shortly
        after your innocent text "Marry Me' ... ;" and
 6
        described having a first date with Mellow on
 7      December 6, 2013, having kissed, exchanged
        a text proposing marriage, and taking a trip to
 8      Lake Tahoe together.

 9      Second, the witness statements of Santana,
        Mellow and Commander James, and
10      documents, including Commander James's
        email correspondence, the SINTF
11      Investigative Report and Statement of
        Probable Cause from the Santana
12
        investigation, and the September 18, 2013
13      SINTF Daily Intelligence Memorandum
        (DIM), indicated to Investigator Lunardi that
14      Tawnya Mellow served as Officer Larios's
        confidential informant in an investigation into
15      Nathan Santana, that CI Mellow provided
        Officer Larios with information that enabled
16
        Officer Larios a search warrant to search
17      Santana's residence, recover approximately
        158 pounds of marijuana and ultimately arrest
18      Santana for possession of marijuana for sale
        and conspiracy.
19
        Third, the witness statements of Santana and
20      Mellow indicated that Officer Larios had
        expressed romantic interest in. Mellow
21      between December 2013 and August 2014.
        (SUF 59, 61, 64.) In fact, the witness
22
        statements of Santana and Commander James
23      together, indicated to Investigator Lunardi that
        Officer Larios attempted to disrupt Santana                '
24      and Mellow' s relationship by continuously
        riding his motorcycle outside of her residence
25      and honking his horn repeatedly on occasions
        when Santana was present at Mellow' s
26
        residence, thus possibly indicating to IAS
27      investigator Lunardi that Offiqer Larios was
        jealous of Santana.
28
                                                            38
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 39 of 48

 1      MOVING PARTIES UNDISPUTED                                 OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                             SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      Fourth, the witness statements of Mellow and
        Commander James further bolstered
 4      Investigator Lunardi' s suspicion that Officer
        Larios had a romantic and possibly physically
 5      intimate relationship with Tawnya Mellow
        while the criminal case she assisted with was
 6
        still pending in court. Specifically, their
 7      statements indicated to Investigator Lunardi
        that Officer Larios and Mellow took an
 8      overnight trip to South Lake Tahoe together in
        spring or summer of 2014, and shared the
 9      same hotel room and bed during that trip.
10      Fifth, Commander James's email
        correspondence, witness statement, and
11      Investigator Lunardi' s review of Officer
        Larios's searches made on the PUBSAFE
12
        AS400 database and the DMV's CalPhoto
13      database indicated that Officer Larios falsely
        told Commander James that he had been
14      friends with Mellow years before she served
        as- his confidential informant, yet did not
15      realize who she was until December 2013,
        following Santana's arrest because Mellow
16
        had used the name "Rachelle"· when initially
17      reporting Nathan Santana to SINTF because
        Officer Larios's PUBSAFE AS400 and
18      CalPhoto searches showed that he between
        September 20, 2013 and November 11, 2013,
19      he had accessed information that not only
20      revealed Tawnya Mellow's full name,
        including the name "Rachelle," but also
21      provided information about her physical
        appearance and her portrait photo more than
22      one month before Santana was arrested.
23      Lunardi Deel. ~~9, 14, 22, 24, 59-64, Defs.'
        Exs. 19-21, 23, 32-35, 40, 43.
24
        104. Based on the investigation conducted                 104.
25      between September 10, 2014 and October 30,
        2014, Investigator Lunardi further suspected
26      that Officer Larios communicated with
        confidential informant Tawnya Mellow via
27      text message, and that he likely used his
        personal cell phone to on only to conduct
28
                                                             39
         Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                      in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 40 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      work but to exchange text messages with
        Mellow, and therefore, likely contained
 4      evidence of the nature of Officer Larios' s and
        Tawnya Mellow's relationship.
 5
        First, the witness statements of CI Mellow,
 6      Nathan Santana, and Commander Les James,
        IAS investigators determined that Officer
 7      Larios communicated with informants via text
        message, Officer Larios and CI Mellow
 8
        exchanged text messages regarding the
 9      Santana investigation and continued
        exchanging text messages after Santana was
10      arrested, and that SINTF issued Officer Larios
        a cell phone for the express purpose of
11      conducting SINTF business such as                                                                               !


        communicating with confidential informants.
12
        But, Investigator Lunardi's did not observe
13      any text messages between CI Mellow' s
        phone number and Larios's SINTF phone and
14      only one outgoing phone call lasting
        approximately 31 seconds for the time period
15      between January 21, 2013, to September 26,
        2014 during his review of Officer Lunardi' s
16
        SINTF phone, and the data extracted from
17      Officer Larios's SINTF phone.
        Second, the data extracted from Officer
18
        Larios's SINTF phone, which}nvestigator
19      Lunardi observed (1) displayed that more than
        100 text messages were exchanged between
20      Officer Larios's SINTF phone and Officer
        Larios's personal cell phone number; and (2)
21      consisted of messages relaying license plate
        numbers, names, and addresses, indicated to
22
        IAS Investigator Lunardi that Officer Larios
23      was using his personal cell phone to conduct
        and store SINTF work and to transmit it to his
24      SINTF phone.

25      Third, the greeting card that Santana produced
        during his interview with Investigator Lunardi
26      and Officer Larios's admission to Commander
        James that he placed it on a car outside CI
27      Mellow' s residence on August 31, 2014,
        indicated to Investigator Lunardi that CI
28
                                                            40
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 41 of 48

 1      MOVING PARTIES UNDISPUTED                                OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                            SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      Mellow sent Officer Larios a text that stated
        "Marry Me," yet no such corresponding text
 4      was discovered on Officer Larios's SINTF
        phone.
 5
         Fourth, the Statement of Probable Cause from
 6       SINTF' s investigative file from the Nathan
         Santana investigation, indicated that Officer
 7       Larios attested that he conversed with Tawnya
         Mellow and confirmed Nathan Santana's
 8       identity and residence addres:5 by showing CI
 9       Mellow a mug shot of Nathan Santana and a
         Google earth image of Santana's residence.
10       Yet the witness statements of Commander
         James, Mellow, and SINTF Agents Tom
11       Moon and Kip Kinneavy, indicated to
         Investigator Lunardi that Officer Larios and
12
         Mellow never met in person before Santana's
13     . November 12, 2013 arrest, and therefore,
         Officer Larios likely texted CI Mellow
14       Santana's mugshot and the Google earth
         image of Santana's residence in order to have
15       submitted a truthful affidavit of probable
         cause.
16
        Lunardi Deel. ,r,r65-69; Defs. '· Exs. 20, 32-33,
17      42.
18      105. Based on the Investigator Lunardi's                 105.
        administrative investigation of Officer Larios,
19      IAS sought and received authorization from
        the CHP to direct Officer Larios to produce
20
        his personal phone for CHP to conduct a
21      search for work product under CHP General
        Order 100.95.
22      Williams Deel. ,r,r14-17; Jones Deel. ,r,rl 1-14.
23      106. Based on the information revealed in the            106.
        investigation conducted, Lunardi received
24      approval from Lt. Williams to conduct a
25      limited search of Officer Larios' s cell phone
        for departmental work product and requested
26      assistance from CCIU to perform the data
        extraction of Officer Larios'.s cell phone.
27
        Williams Deel. ,r,r14-17; Lunardi Deel. ,r72;
28
                                                            41
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 42 of 48

 1      MOVING PARTIES UNDISPUTED                              OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                          SUPPORTING EVIDENCE:
2       EVIDENCE:
 3      Jones Deel. ,r,r12-14.
        107. In order to limit the search to the               107.
4
        parameters of the CHP's administrative
 5      investigation, Lt. Williams issued a
        memorandum to CCIU, directjng them to only
 6      provide IAS with call logs and text messages
        between Officer Larios's personal cell phone
 7      and CI Mellow's phone, Officer Larios's
        SINTF phone, SINTF Agent Moon's SINTF
 8
        phone, SINTF Agent Kinneavy's SINTF
 9      phone, and SINTF Commander Les James's
        phone between September 1, 2013, and
10      November 5, 2014.

11      Williams Deel. ,r18; Lunardi Deel. if73; Duray
        Deel. ,r,r5-6; Defs.' Ex. 25.
12
        108. Officer Larios has no personal                    108.
13      knowledge about how Defendant Scott
        Lunardi and Mel Hutsell conducted the
14      investigation of Officer Larios between
        August 31, 2014 and November 6, 2014.
15
        Larios Dep. 169:1-22
16       109. On November 6, 2014, Lunardi directed        109.
17       Officer Larios to produce his personal cell
         phone so it could be searched for official work
18     · product pursuant to CHP General Order           ·
         100.95.
19
        Larios Dep. 179:16-181:11
20      110. Lunardi served Officer Larios with a       110.
        memorandum signed by CHP Assistant Chief,
21
        and IAS Commander R.J. Jones, which
22      directed Officer Larios to provide his cell
        phone to the CHP, and informed him that (1)
23      the CHP would conduct a data extraction to
        retrieve all work product; and (2) failure to ,
24      adhere to the memorandum's direction "may
25      result in additional charges/disciplinary
        action."
26      Larios Dep. 179:16-180:1; 180:2-181:11;
        Jones Deel. ifl5; Defs.' Ex. 22.
27
        111. Officer Larios initially refused to                  11 L
28
                                                             42
         Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                          ·           in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 43 of 48

 1       MOVING PARTIES UNDISPUTED                    OPPOSING PARTY 1S RESPONSE AND
         MATERIAL FACTS AND SUPPORTING SUPPORTING EVIDENCE:
 2     ; EVIDENCE:
 3       produce his cell phone because it contained
         personal and private information, offering
 4       instead to show Lunardi all CHP work product
         on his cell phone.
 5
        Larios Dep. 181:12-182:9; 182:10-23.
 6.      112. During the November 6, 2014 meeting                 112.
 7       Officer Larios told Investigator Lunardi that
       · he had work product on his ce11 phone.
 s:     Larios Dep. 203:2-4; Lunardi Deel. i[70.
 9      113. Investigator Lunardi rejected Officer                113.
        Larios' s offer to .show him work product and
10      Officer Larios produced his cell phone to
        Lunardi.
11
        Larios Dep. 181:12-182:23
12
        114. After obtaining Officer Larios's cell                114.
13      phone,  an Apple iPhone 4 with a cracked
        screen, at approximately 11 :00 a.m.,          ,
14      Investigators Lunardi and Domby met CHP
        CCIU Investigator Curtis Duray at a Redding
15
        area hotel to conduct the data extraction from
16      Officer Larios's cell phone.
        Lunardi Deel. i[75; Duray Deel. ,r,r7-8; Larios
17
        Dep. 215:19-217:24; 219:6-23; 231 :24-232:2.
18      115. Investigator Duray spent multiple hours              115.
        attempting to conduct a forensic extraction of
19
        the data from Officer Larios's personal cell
20      phone using two different forensic extraction
        devices but was unable to conduct the
21      extraction using the forensic extraction tools
        he brought.
22
        Duray Deel. ,r,r9-13.
23
        116. After Investigator Duray's efforts to                116.
24      perform the extraction with the forensic
        extraction tools he broughf failed, Investigator
25      Duray and Lunardi manually accessed a text
        message string between Officer Larios' s cell
26      phone and CI Mellow and then attempted to
        use a digital camera to photograph and video
27
        record the text messages exchanged in this
28
                                                             43
         Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                      in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 44 of 48

 1      MOVING PARTIES UNDISPUTED                              OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                          SUPPORTING EVIDENCE:
2       EVIDENCE:
 3      string while manually scrolling through it.
        Duray Deel. ,Jl4; Lunardi Deel. ,J76; Defs.'
4       Ex. 45.
 5      117. Investigators Lunardi and Duray                   117.
        determined that, in light of the significant
 6      volume of text messages between Officer
 7      Larios's personal cell phone and Tawnya
        Mellow' s number, it would take multiple
 8      additional hours to complete the manual
        search and documentation of these messages,
 9      the manual search could not be completed
        within the same day and decided to
10      discontinue the manual search.
11      Duray Deel. ,Jl4; Lunardi Deel. ~77.
12       118. While handling Officer Larios's phone            118.
         on November 6, 2014, which he had placed in
13       Airplane mode, Investigator Duray
         inadvertently pushed the call out button on
14       Officer Larios's cell phone twice, resulting in
15      two calls being attempted by the phone to the
         number (530) 945-4986; the first inadvertent ·
16       call attempt was made on November 6, 2014,
         at approximately 1403 for the duration of two
17       seconds and the second call occurred on
         November 6, 2014, at 1653 for one second. It
18       was unclear whether either ofthese call
19       attempts successfully connected with the
         phone number that was being dialed.
20       Investigator Duray immediately terminated
       . each inadvertent call attempt immediately
21       after realizing he had inadvertently initiated
         the call button.
22
        Duray Deel. ,J2 l.
23
        119. As a last resort, Investigator Duray                 119.
24      created a backup of Larios's phone using a
        CHP Apple MacBook Pro in order to make a .
25      second extraction attempt using a different
        forensic device.
26
        Duray Deel. ,Jl 6-1 7; Deposition of Curtis
27      Duray 31 :2-32:20.

28      120. Officer Larios was not present during                120.
                                                             44
         Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                      in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 45 of 48

 1      MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      Lunardi and Duray's attempt to perform the
        data extraction of his cell phone on November
 4      6, 2014, and therefore did not personally
        observe these events.
 5
        Larios Dep. 221:5-24
 6      121. Once the backup of Officer Larios' s cell         121.
 7      phone was complete, Lunardi returned
        Larios's cell phone to the CHP Redding Area
 8      Office at approximately 6:00 p.m.

 9      Lunardi Deel. ~77; Ouray Deel. ~17.
        122. Officer Larios retrieved his cell phone at        122.
10      approximately 6:50 p.m.
11      Larios Dep. 219:6-23; Defs.' Ex. 24.

12      123. On November 12, 2014, Officer Duray               123.
        employed a forensic tool to extract the text
13      messages between Larios and CI Mellow from
        the backup he made of Officer Larios's cell
14      phone.
15      Duray Deel. ~~18-20.

16      124. CCIU Investigator Duray then created a            124.
        report containing the text messages between
17      Officer Larios's cell phone and Mellow's cell
        phone, and any media exchanged within these
18      text messages and delivered the report to
        Lunardi.
19
        Duray Deel. ~~18-20; Lunardi Deel. ~79.
20
        125. Investigator Duray's extraction of data           125.
21      from Officer Larios's cell phone
        unintentionally yielded one t.ext from a phone
22      number that was not included in Lieutenant
        Williams's memorandum.
23
        Duray Deel. ~23.
24
        126. Officer Larios has no evidence showing            126.
25      that Defendants accessed any information on
        his phone, including bank account
26      information, private pictures, or private
        messages, beyond the text messages, and
27      media exchanged via text message, between
28      Officer Larios and CI Mellow.


        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 46 of 48

 1      MOVING PARTIES UNDISPUTED       OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING ' SUPPORTING EVIDENCE:
2       EVIDENCE:
 3      Larios Dep. 188:12-192:23.

 4     ISSUE 3 - Defendant Kyle Foster is Entitled to Summary Adjudication of Plaintiff's first
       cause of action under 42 U.S.C. § 1983 Violation of Fourth Amendment of the United States
 5
       Constitution Because He Did not Direct Officer Larios to Produce His Cell Phone for
 6     Inspection or Participate in Inspecting It.

 7      MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
 8      EVIDENCE:
        See SUFs 1-126, which are incorporated
 9
        herein.
10      127. Kyle Foster was assigned to facilitate the       127.
        IAS administrative investigation into Officer
11
        Larios.
12      Foster Deel. ~10.
13      128. At or near November 6, 2014, Kyle                128.
        Foster's supervisor, CHP Captain Todd Garr,
14      instructed Foster to contact Officer Larios and
        instruct him to report to the Redding Area
15
        office for a meeting with Investigator Lunardi
16      and CHP officer Kevin Domby. Foster was
        informed that at the meeting Investigator
17      Lunardi would request Officer Larios to
        produce his personal cell phone for to extract
18      CHP work product from it, but Captain Garr
        instructed Foster not to disclose to Officer
19
        Larios the reason for the meeting.
20      Foster Deel. ~~14-15.
21      129. When Kyle Foster contacted Officer               129.
        Larios on November 6, 2014, he had no
22      knowledge regarding how the.CHP IAS
        planned to obtain Officer Larios's personal
23
        cell phone beyond asking him to produce it.
24      Foster Deel. ~16-17.
25      130. Kyle Foster did not participate in                130.
        extracting or reviewing any data from Officer
26      Larios' s personal cell phone.

27      Foster Deel. ~18.
        131. Officer Larios has no personal                    131.
28
                                                             46
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 47 of 48

 1      MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
        MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
 2      EVIDENCE:
 3      knowledge regarding Kyle Foster's role in the
        IAS administrative investigation into his
 4      alleged misconduct with CI Mellow.

 5      Larios Dep. 170:3-22; 171:13.al72:23.
        132. Officer Larios has no evidence that Kyle         132.
 6      Foster participated in the examination of his
 7      cell phone.
        Larios Dep. 192:21-23; 221:16-18.
 8
 9     ISSUE 4 - Defendants Are Entitled to Summary Adjudication of Plaintiff's first cause of
       action under 42 U.S.C. § 1983 Violation of Fourth Amendment of the United States
1o     Constitution under the Grounds of Qualified Immunity Because the Inspection of Larios's
       Cell Phone Did Not Violate a Clearly Established Constitutional Right.
11
        MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
12      MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
        EVIDENCE:
13      See SUFs 1-132, which are incorporated
14      herein.
        133. The IAS did not criminally investigate           133.
15      Officer Larios, nor was any criminal
16      investigation of Larios authorized by the CHP.
        Jones Deel. ~~17-18; Williams Deel. ~19-22
17
18     ISSUE 5- Defendants Are Entitled to Summary Adjudication of Plaintiff's second Cause of
       Action under the California Bane Act (Cal. Civ. Code§ 52.1 Because Defendants Did not
19     Threaten Officer Larios with Violence and Larios Did Not Suffer a Constitutional
       Deprivatio11.
20
        MOVING PARTIES UNDISPUTED                             OPPOSING PARTY'S RESPONSE AND
21      MATERIAL FACTS AND SUPPORTING                         SUPPORTING EVIDENCE:
        EVIDENCE:
22      See also SUFs 1-133, which are incorporated
23      herein.
        134. During the November 6, 2014 meeting              134.
24      no one threatened to arrest Officer Larios or
25      charge him with a crime if he did not turn over
        his phone for inspection.
26      Larios Dep. 212:19-213:9; Ex. 22
27      135. During the November 6, 2014 meeting,              135.
        not one threatened Offic'er Larios with
28
                                                             47
        Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                     in the Alternative, Motion for Summary Adjudication (2: 1S-cv-02451-MCE-CMK)
                                                                                                                         I

     Case 2:15-cv-02451-JAM-DMC Document 42-2 Filed 10/07/19 Page 48 of 48
                                                                                                                         I
                                                                                                                         .I

 1     MOVING PARTIES UNDISPUTED                               OPPOSING PARTY'S RESPONSE AND
       MATERIAL FACTS AND SUPPORTING                           SUPPORTING EVIDENCE:
2      EVIDENCE:
3      physical harm or violence ifhe refused to turn
       over his phone for inspection ..
4       Larios Dep. 213: 10-17.
5       136. Officer Larios was not subjected to               136.
        physical. violence during the November 6,
 6      2014 meeting ..
 7      Larios Dep. 213:18-20

 8      137. None of the named Defendants in this              137.
        action have ever threatened Officer Larios
 9      with physical violence.

10      Larios Dep. 2!'3:21-214:13                                              -



11

12
       Dated: October 7, 2019                                     Respectfully submitted,
13
                                                                  XAVIER BECERRA
14                                                                Attorney General of California
                                                                  K.RISTINM. DAILY
15                                                                Supervising Deputy Attorney General
16
                                                                      Isl WILLIAM H. DOWNER
17

18                                                                WILLIAM H. DOWNER
                                                                  Deputy Attorney General
19                                                                Attorneys for Defendants
20     SA2015303210
       14130938
21

22

23

24

25

26

27

28
                                                             48
         Defendants' Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary Judgment, or,
                                      in the Alternative, Motion for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
